Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 11/15/2021.  Claims 1, 3 and 4 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  It is firstly noted Applicant has appeared to only address the previous rejection in view of Ceraso (WO 2009/063515) and Sterud (US 2003/022661) without appearing to offer arguments refuting the rejection in view of Arai et al. (US 2013/0192751), Watanabe et al. (US 2018/0111327) and Rohdin (US 3,624,836), which was separately utilized to reject claim 1.
Applicant argues the sensor in Ceraso can only detect an average temperature “over a large area” and Sterud can only make “a point averaged temperature determination.”  While this may be true, the sensor in Sterud is a pyrometer that can accurately detect temperature from a distance in space.  Examiner previously argued “spatially resolved temperature measurement” is not as specific as Applicant appears to envision and may reasonably interpreted to mean the sensor has resolution in space, such as a pyrometer.  Further, the “joining area” may be any single area or point and the “adjusting” may occur only at this single point, i.e. by adjusting heat output to maintain a desired temperature.  
Examiner previously stated if Applicant desires a more specific interpretation, such as detecting different temperatures and different places at the same time, or regulating temperatures in different places at the same time, this should be stated explicitly.  Applicant provides no specific evidence to refute Examiner’s interpretations or to support a more specific reading of the language, but simply argues “this does not correspond to a spatially resolved temperature determination over a joining area, which is well known in the art as a spatial[sic] resolved temperature measuring.”  See Response filed 11/15/2021 at page 7.   
Applicant apparently refuses to limit the claims to explicitly describe detection at multiple locations within the joining area, and instead argues without any evidence that “spatially resolved temperature determination” inherently includes such a detection capability.  However, it is well settled that counsel's arguments are no substitute for objective evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Also, conclusory statements without supporting evidence are entitled to little probative value. In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984); In re Wood, 582 F.2d 638, 642 (CCPA 1978); In re Greenfield, 571 F.2d 1185, 1188 (CCPA 1978); In re Lindner, 457 F.2d 506, 508 (CCPA 1972). Therefore, without any supporting evidence, applicant's argument is not persuasive, and Examiner again requests Applicant to include in the claims the limitation Applicant argues is already inherent (i.e. the ability to detect temperature at different locations within the joining area and homogenize the temperature at these various locations with the heating device based on this detection).
As of now, as repeatedly argued, “homogenous temperature” is not limited to a larger area. While Applicant envision the homogenous region as being maintained over a large joining region with many regulatable points, nothing in the claim prevents the joining region from being a small point between the heating surfaces that will essentially be homogenous to the heating temperature at the heaters.  Homogenous heating of a small point area or any region fully within the single heating zone of the heater, i.e. a joining area smaller than the heating area, is not difficult and will essentially occur naturally.  As argued previously, the scope of the current claims is broad enough to read on such a joining region unless Applicant explicitly claims regulation at various locations. 
Further, as mentioned a above, Applicant has not addressed the rejection in view of Arai et al., Watanabe et al., and Rohdin where Examiner argued “when using lasers to weld over a greater area by moving the laser, it at least would have been obvious to sense the temperatures of various areas and generate heat evenly, such as taught in Rohdin.”  Without a response to such rationale, it cannot be overcome.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites the laser “can be operated in a regulated manner depending on…temperatures in a laser beam feed movement direction measured or known with spatial resolution.” No laser movement or capability of movement has been previously described and thus “laser beam feed movement direction” is unclear since it leaves ambiguous as to whether the device requires a movable laser or not. Further, it is unclear how this movement direction can be “measured or known with spatial resolution.”  Does this language require the laser to be movable within the device in the “laser beam feed movement direction” wherein the movement direction of the laser itself is somehow detected with spatial resolution? Does it define laser movement relative to the data detected from the earlier described sensor, or simply define the laser beam output direction being regulated with no movement of the laser itself, or some other functional structure? Without specification, this limitation is not clear. Likewise, “feed speed” of the laser beam focus renders it indefinite as to whether the focus must have a feed speed and what this signifies.  Again, does this imply the laser itself must be capable of movement or merely recite the laser beam itself travelling from the laser source to the material to be heated? In each case, Examiner has assumed the laser itself is movable at a feed speed in a laser beam feed movement direction based on the measurements from the sensor, but for clarity, this must be stated explicitly if this is the intent.
Further, the claim recites “the laser beam being operable in a regulated manner depending on… (iii) size of focus area.”  Again, it is unclear exactly what this means.  Does the laser operate differently with different focus areas? In what way? Does adjusting the focus area automatically adjust some operation of the laser? Need the laser have the capability to have different focus areas or is the laser merely fabricated such that it functions in accordance with the focus area that it has? Based on the specification, Examiner assumes the heating area can be adjusted by adjusting the size of the focus area of the laser according to the measurements from the sensor.  However, the claim currently does not state this and if this is the desired interpretation, the language should be clarified to accurately reflect this interpretation.
Claim 3 recites “fixing element or clamping element to engage the metal or ceramic components when present at the plunger and the counterholder for separating the connection having material continuity…” This portion is unclear as to what the true function of the fixing/clamping elements are other than being engagable since the term “connection having material continuity” lacks antecedent basis. Examiner has interpreted this claim as reciting little more than surfaces that can engage with and then release the materials that are bonded.
	The remaining claim is rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceraso (WO 2009/063515) in view of Sterud et al. (US 2003/0226631).
Examiner notes the bonding region is not specifically limited and may be an extremely small area, and homogenous heating as claimed does not require multiple individually controllable heating devices configured to generate homogenous temperatures over a larger area because although such a heating device may help form homogenous heating over an extended bonding area, single regulated heaters can produce homogenous heat over a small region.  Examiner also notes even though the various claimed heaters are increasingly divergent aspects that appear to represent the inventive portions of the invention, only one of the resistance heater, laser heater, or inductor is required.  Examiner encourages Applicant to the claim to a single heating device to advance prosecution.
Regarding Claims 1 and 4, Ceraso teaches an apparatus for connecting through welding (See Abstract) comprising:
a counterholder [36] and a plunger [35] opposing the counterholder such that components can be pressed there between in a joining region (See Fig. 3 and page 9, line 13-22, wherein lids [35] and [36] can be pressed again one another for clamping and thus are a counterholder and plunger as claimed);
a sensor in the form of a thermocouple [41] for measuring temperature adjacent the joining region (See page 11, lines 20-31, wherein the thermocouple measures temperature of the surfaces heating the joining region);
a heating device acting at the plunger/counterholder consisting of an inductor operable in a regulable manner with respect to the joining region (See page 11, line 14 to page 12, line 10, wherein copper surfaces [40] within the plunger an counterholder are inductively heated with a magnetic field from a winding [24], the temperature being regulated by information from the thermocouple [14]).  It is noted the bonding area may be any region between the heated surfaces which are each heated by induction to a substantially uniform temperature, which is regulated through feedback.  Examiner submits such a heater could achieve homogenous heating in a bonding region in at least some instances, such as when the bonding region is small, the layers are thin, or time is provided to allow homogeneous temperatures to form.  If Applicant is unsatisfied with such an interpretation, Applicant should claim the structure of the heating device that allows for such homogenous temperatures, rather than just the result, which certainly can be achieved in many different ways.
Although Ceraso teaches a thermocouple to effectively measure temperature in the joining region, it only indirectly measures such temperatures by measuring the heating surfaces and does not have any spatial resolution.  However, different ways of providing temperature feedback for induction welding are known in the art, including the use of pyrometers that directly measure temperature at the joining region from a distance in order to provide feedback to regulate temperature (See, for example, Sterud et al., page 7, paragraphs [0057]-[0058], teaching pyrometers are alternatives to thermocouples for providing temperature information at the joining region during induction welding).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize pyrometers as temperature sensors in Ceraso for providing temperature information for feedback regulation in Ceraso.  Doing so would have been advantageous because such sensors could provide direct, rather than indirect, sensing of the joining area, thus predictably providing more accurate temperature information and thus more precise welding conditions. Since such pyrometers provide temperature readings from a distance, they are known to have spatial resolution such that they can detect the temperatures of surfaces from varying distances accurately, typically by using some form of distance monitoring.  Examiner submits such pyrometer sensors thus utilized spatially resolved temperature measurement to provide feedback to the heater to make adjustments in order to keep the temperature at the desired temperature, i.e. homogenous.  
Further, note the thermoplastic and metal/ceramic are recited as materials worked on that are not part of the apparatus itself.  Note that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  An apparatus need merely be capable of performing the claimed functions on the claimed material worked on.  Since the apparatus is capable of providing heat and pressing, it would have been capable of welding a thermoplastic material to a metal, such as by causing the thermoplastic to melt below its decomposition temperature and enter a recess in the metal or ceramic. Essentially any regulatable heat could do this and there is no reason surfaces with recesses into which melted material could penetrate melted plastic to enter apertures in the metal could not have been bonded by the device of Ceraso.
Regarding Claim 3, it is noted the entire devices including elements [25] and [26] in Ceraso may be considered the plunger and counterholder, respectively, whereas on the contact surfaces [25] and [36] are clamping elements that exert tensile forces through clamping pressure and can also be released.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2013/0192751) in view of Watanabe et al. (US 2018/0111327) and Rohdin (US 3,624,836).
Regarding Claim 1, Arai et al. teaches an apparatus for bonding thermoplastic to metal (See Abstract) comprising a pressing surface [5] for applying pressure to the thermoplastic and metal layers (See Fig. 3 and page 3, paragraph [0043], and note such a pressing surface capable of being pressed into the laminates is a plunger).  Although Arai et al. doesn’t explicitly discuss an opposed pressing surface, it is inherent the laminate layer must reside on some surface when they are pressed.  Any such surface on which the layers reside during pressing is a counterholder to the pressing plunger [5].  Arai et al. further teaches a laser irradiated onto the metal during pressing to melt the thermoplastic and join it to the metal (See page 4, paragraph [0050]-[0051]), thus implying it could heat weld a thermoplastic metal sandwich.  Further, since the size of the substrates are not limited relative to the laser and the laser can clear operate at a constant power over time (See page 5, Table 2), the laser is at least capable of achieving a homogenous temperature in a bonding zone, especially when the bonding zone is smaller than the heating diameter of the laser, i.e. when welding small metal and plastic pieces that can be placed completely within the radius of the laser.
Arai et al. fails to teach the laser heating device has a temperature sensor and can create an almost homogenous temperature field within the joining region.  However, temperature sensors that provides real time temperature information and allow the system to regulate temperature within the joining area within a specified temperature range by adjusting the laser as needed as known for similar laser welding device (See page 11, paragraph [0171]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide such and temperature regulating sensor in Arai et al. because doing so would have predictably ensured the temperature of the heat from the laser can be controlled as desired to complete welding.  Note the sensor is a temperature measurement device.  Examiner submits such a temperature controlled device is capable of creating an almost homogenous temperature field as claimed.  
Arai et al. fails to teach moving the laser.  However, it is known welding laser may be movable to be directed in as desired to expand the welding area (See, for example, Watanabe, page 6, paragraph [0124]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to implement the laser of Arai et al. with movement/feed applications so that the laser can be positioned as desired for welding or to expand the welding area to supply more heat as needed.
Although Arai et al. doesn’t specifically teach spatially resolved sensors, it is known to utilize such devices to maintain essentially homogenous temperatures when welding over an extended region in order to produce a consistent weld. Utilizing multiple sensing devices such as pyrometers to monitor temperature at different locations in the same welding system so as to regulate a controlled amount each area during the welding process is known (See, for example, Rohdin, col. 1, lines 16-20 and 43-49, and col. 3, lines 15-24).  Thus, when using lasers to weld over a greater area by moving the laser, it at least would have been obvious to sense the temperatures of various areas and generate heat evenly, such as taught in Rohdin.  As stated above, Watanabe et al. teaches the moving a laser can change the size of the welding area (See page 6, paragraph [0124]).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention when using multiple sensors to generate even heat over a larger region, such as is known in the art, during moving laser heating, to make such adjustments to a laser movement in response to sensors by moving the laser to generate heat as needed.  Doing so would have predictably generated a more consistent bond over a larger bonding region.  Such sensing is spatially resolved and generates even heat by regulating temperatures according to the laser feed direction as claimed.  
Regarding Claim 4, the thermoplastic and metal are recited as materials worked on that are not part of the apparatus itself.  Note that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  An apparatus need merely be capable of performing the claimed functions on the claimed material worked on.  Since the apparatus is capable of melting thermoplastic and pressing, it is capable of causing melted plastic to enter apertures in the metal.


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. Watanabe et al., and Rohdin as applied to Claim 1 and further in view of Nakai (US 2016/0052194).
Regarding Claim 3, Arai et al. Watanabe et al., and Rohdin teaches the method of Claim 1 as described above.  Although Arai et al. is silent as to fixing elements, fixing elements such as mechanical chucks are well-known in welding presses in order to fix a material to be pressed to the pressing surfaces (See, for example, Nakai, page 3, paragraph [0029]).  Thus, it would have been obvious at the time of invention to utilize such fixing elements in the welding press of Arai et al. because doing so would have predictably enabled the materials to be pressed to be fixed in place for welding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746